FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                  August 16, 2011
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court

 ERIC ADAMS,

              Petitioner - Appellant,                   No. 11-1258
                                               (D.C. No. 1:11-CV-00529-LTB)
 v.                                                    (D. Colorado)
 BLAKE R. DAVIS,

              Respondent - Appellee.


                           ORDER AND JUDGMENT *


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Eric Adams is serving a sentence imposed by the United States District

Court for the Eastern District of New York. He has filed an application for a writ

of habeas corpus under 28 U.S.C. § 2241 in the United States District Court for

the District of Colorado, contending that the New York federal court did not have

jurisdiction in his case because the prosecution was “removed” from New York

state court. The Colorado federal district court dismissed the application as

improper under § 2241 because Mr. Adams has an adequate and effective remedy



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
under 28 U.S.C. § 2255. The court also imposed filing restrictions on Mr. Adams

because of his repeated § 2241 applications raising the identical claim.

      On appeal Mr. Adams challenges the dismissal of his application (but not

the filing restrictions). The ruling of the district court was clearly correct. We

AFFIRM the decision below. We DENY Mr. Adams’s motions to order appellee

to file a brief, to hold oral argument, to order that he be provided supplies to

assist him in filing a brief, and to proceed in forma pauperis.

                                        ENTERED FOR THE COURT


                                        Harris L Hartz
                                        Circuit Judge




                                          -2-